DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group I, claim(s) 1-7, drawn to a method of forming a carbon based sensor from a polymer substrate produced from applied energy to substrate.
Group II, claim(s) 8, drawn to an apparatus formed of a carbon based sensor from a polymer substrate produced from applied energy to substrate.

Group III, claim(s) 9-12, drawn to a method of forming a carbon based sensor from a polymer substrate produced from applied energy to substrate.

Group IV, claim(s) 13, drawn to an apparatus formed of a carbon based sensor from a polymer substrate produced from applied energy to substrate.

Group V, claim(s) 14, drawn to an apparatus formed of a carbon based sensor from a polymer substrate produced from applied energy to substrate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sensor being formed by method of energy applied to a polymer between electrodes that results in a graphite layer between said electrodes this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tour (US 2019/0330064).  Tour provides for a method of producing a sensor from polymers with laser induced graphite (emphasis added “A general method of converting carbon precursor materials into graphene could be exceptionally useful given the properties of graphene. Being able to pattern conductive layers of LIG on a variety of materials would potentially allow for applications such as supercapacitors, water splitting catalysts, sensors, flexible electronics, and other applications.” [0249], “The present invention relates to methods of fabricating laser-induced graphene from materials, which range from natural, renewable precursors (such as cloth or paper) to high performance polymers (like Kevlar).” [0003]) electrodes are additionally anticipated to be formed of substrate materials in view that a current across sensor (via electrodes) provides sensor information (“the inventors of the present invention reported a laser-induced graphene (LIG) method as a facile and scalable approach to produce 3D porous graphene structures through a one-step laser scribing process from commercial polyimide (PI, Kapton®) films, which can be directly used as electrode materials for interdigitated microsupercapacitors, among other potential applications.” [0006]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761